Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (US 2004/0008155).

As to claim 1, Cok (Figs. 1, 7) teaches method of operating a distributed light source comprising a plurality of light sources (30) to display an image, the method comprising the steps of: 
transmitting the image to be displayed to the plurality of light sources by transmitting to each of the light sources of the distributed light source illumination data of the image in an image coordinate system (The overall image is transmitted to each display tile) [0019]; 
storing, by each of the plurality of light sources, at least a portion of the image (Each tile stores the portion of the image to be displayed by that specific tile) [0019]; 
providing, to each of the plurality of light sources, position information indicative of a position of the respective light source in the portion of the image using the image coordinate system (The position of each tile with respect to every other tile is provided and stored locally in each tile) [0022]; 
determining, by each of the light sources, an illumination set point for the respective light source, based on the position information and the portion of the image (E.g. based on the adjacent tiles and the image to be displayed, the brightness of each tile can be adjusted) [0021]; and 


As to claim 11, Cok teaches the elements of claim 1 above.
Cok also teaches a distributed light source configured to display an image, the distributed light source comprising: a central control unit and, a plurality of light sources, each of the plurality of light sources comprises: 
an LED assembly (30) comprising one or more LEDs; 
a power converter configured to power the LED fixture; 
a control unit (12, 32, 36) comprising a memory unit (36) and a processing unit (32).

As to claim 15, Cok teaches method of operating a distributed light source comprising a plurality of light sources (30) to display a sequence of images, the method comprising the steps of: 
transmitting the sequence of images to be displayed to the plurality of light sources (Transmitting a series of images to be displayed); 
storing, by each of the plurality of light sources, at least a portion of the sequence of images (Each tile stores the portion of the image to be displayed by that specific tile) [0019]; 
providing, to each of the plurality of light sources, position information indicative of a position of the respective light source in the portion of the sequence of images 
determining, by each of the light sources, an illumination set point for the respective light source for the sequence of images, based on the position information and the portion of the image (E.g. based on the adjacent tiles and the image to be displayed, the brightness of each tile can be adjusted) [0021]; and 
controlling the plurality of light sources to generate an illumination in accordance with the respective plurality of illumination set points, thereby displaying the sequence of images [0017-0019].

As to claims 2, 12, Cok teaches wherein the step of providing, to each of the plurality of light sources, position information indicative of a position of the respective light source in the portion of the image using the image coordinate system is preceded by the step of determining the position information for the plurality of light sources based on a relative or absolute position of the plurality of light sources in a light source coordinate system (The light sources determine their respective position relative to the other light sources within the array) [0021].

As to claims 3, 14, Cok teaches operating the distributed light source to display an next image by: 
providing to each of the light sources next position information indicative of a next position of the light source in the portion of the image, using the image coordinate 
determining, by each of the light sources, a next illumination set point for the light source, based on the next position information (Performing the same brightness determination for the next image frame), and  3Appln. No.: UnassignedELDO-112US Preliminary Amendment Dated May 1, 2020
controlling the plurality of light sources to generate an illumination in accordance with the respective plurality of next illumination set points, thereby displaying the next image [0017-0019].

As to claim 4, Cok teaches wherein the next position information indicates a displacement of the position of the light source to the next position in the image coordinate system (Depending on the illumination requirements of the next frame, the light emission could be displaced from the current frame).

As to claim 6, Cok teaches wherein the image has a higher resolution than the distributed light source [0022].

As to claim 7, Cok teaches wherein the step of providing to each of the light sources position information indicative of a position of the light source in the image coordinate system comprises providing a coordinate set to each of the light sources (The position of each tile with respect to every other tile is provided and stored locally in each tile based on an X, Y configuration) [0021].

As to claim 8, Cok teaches wherein the step of providing to each of the light sources position information indicative of a relative position of the light source in the image comprises a mapping of the image onto a position of the distributed light source (The input image is mapped onto the overall light source) [0021].

As to claim 9, Cok teaches determining positional image data indicating a desired position of the image (Determining where the specific image is to be displayed), and 
mapping the positional image data to positions of the plurality of light sources of the distributed light source (Mapping the image to a specific light source) [0021-0022].

As to claim 10, Cok teaches a distributed light source comprising: a plurality of light sources (Shown in Fig. 7) and a central control unit (12), the distributed light source being configured to execute the method according to claim 1 [0021].

As to claim 13, Cok teaches wherein the processing unit is configured to determine the illumination set point for the respective light source and determine one or more control signals to control the respective light source (E.g. based on the adjacent tiles and the image to be displayed, the brightness of each tile can be adjusted) [0021].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cok (US 2004/0008155) in view of Lewis (US 9,485,813).

As to claim 5, Cok teaches the elements of claim 1 above.
However, Cok does not specifically teach attributing intensity and color set points to LEDs.
On the other hand, Lewis teaches wherein the illumination set point represents an intensity set point and a color set point as a function of coordinates in the image coordinate system (LEDs can have varying brightness and color set points based on their desired output) [Col. 2, Lines 7-12]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the brightness and color set points of Lewis with the LEDs of Cok because the combination would allow for greater control over the final output image from the LED array.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691